Title: To Thomas Jefferson from Daniel Carroll Brent, 29 March 1804
From: Brent, Daniel Carroll
To: Jefferson, Thomas


            
              Sir—
              Alexandria March 29th. 1804
            
            I expected to have been in the City before this, but am detained by the Court now sitting here. I therefore now enclose you, from hence, the paper you put into my hands the other day—The federalists are marked F. the republicans R—I have endeavourd to mark them faithfully, & correctly, it is possible I may be mistaken in some few characters—the sound republicans are, I believe, Geo: Gilpin, Samuel Croudson, & William Dunlap, those others marked R have not been so decided—permit me while writeing to say, that my personal esteem for Col. Sims, will make me regret, that you shou’d find it necessary, or proper to remove him—I have been requestd to say that both Doct. Walter Jones, and Genl. Thomson Mason, the late State Senator from the Counties of Fairfax & Prince William, wish the appointment, if Col. Sims shou’d be removed—the worth and talents of the former gentleman are well known to you Mr. Mason is highly respected & esteemed; is much interested in the rise and progress of this place, as his residence and property are about six miles from it—he is a man of business, and accuracy, was tutured to it by his father; & as to money matters, there is no man, in whom greater confidence can be placed—I am authorized to state he will remove to town if he shou’d be appointed. I am Sir with the highest & esteem yr. Obt. Sert.
            
              Daniel C. Brent 
            
            
              NB. a few are markd d I know not how to State them.
            
            
              D C B
            
           